Case 1:20-cv-08895-JPC Document 1-1 Filed 10/23/20 Page 1 of 10




           EXHIBIT A
FILED: BRONX COUNTY CLERK 05/27/2020 09:28 AM                                                          INDEX NO. 24171/2020E
NYSCEF DOC. NO. 1Case 1:20-cv-08895-JPC Document 1-1 Filed 10/23/20 Page 2 of 10NYSCEF: 05/27/2020
                                                                     RECEIVED




          SUPREME COURT OF THE STATE OF NEW YORK                                     Index No.: _____________
          COUNTY OF BRONX                                                            Purchased: _____________
          -----------------------------------------------------------------------X
          VILMA INTERIANO,                                                           Plaintiff designates BRONX
                                                                                     County as the place for trial.
                                             Plaintiff,
                                                                                     SUMMONS
                           -against-                                                 The basis of venue is
                                                                                     plaintiff’s residence.
          CROTHALL FACILITIES MANAGEMENT, INC. and
          CROTHALL HEALTHCARE, INC.,                                                 Plaintiff’s Address:

                                              Defendants.                            209 East 165th St. Apt. 4E
          -----------------------------------------------------------------------X   Bronx, NY 10456

          To the above-named defendant(s):

                   YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve a
          copy of your answer, or, if the complaint is not served with this summons, to serve a notice of
          appearance, on the plaintiff’s attorney within twenty (20) days after the service of this Summons,
          exclusively of the day of service (or within thirty [30] days after service is complete if this
          summons is not personally delivered to you within the State of New York); and in case of your
          failure to appear or answer, judgment will be taken against you by default for the relief
          demanded in the complaint.

          Dated: New York, New York
                 May 27, 2020                                  Yours, etc.


                                                               Marc C. DeSalvo, Esq.
                                                               LAW OFFICES OF MARC C. DESALVO, P.C.
                                                               Attorney for Plaintiff
                                                               VILMA INTERIANO
                                                               358 Fifth Avenue, Suite 1406
                                                               New York, New York 10001
                                                               (212) 560-9790 Phone
                                                               (212) 560-9570 Fax
                                                               marcdesalvoesq@gmail.com



           ***Upon receipt of this Summons and Verified Complaint, please forward to your corporate
                          office and/or insurance carrier for further instructions.***




                                                               1 of 9
FILED: BRONX COUNTY CLERK 05/27/2020 09:28 AM                                INDEX NO. 24171/2020E
NYSCEF DOC. NO. 1Case 1:20-cv-08895-JPC Document 1-1 Filed 10/23/20 Page 3 of 10NYSCEF: 05/27/2020
                                                                     RECEIVED




          Defendant’s Address:

          Via Secretary of State:
                 Crothall Facilities Management, Inc.
                 1500 Liberty Ridge Drive, Suite 210
                 Wayne, PA 19087


          Via Secretary of State:
                 Crothall Healthcare, Inc.
                 1500 Liberty Ridge Drive, Suite 210
                 Wayne, PA 19087




                                                        2 of 9
FILED: BRONX COUNTY CLERK 05/27/2020 09:28 AM                                                       INDEX NO. 24171/2020E
NYSCEF DOC. NO. 1Case 1:20-cv-08895-JPC Document 1-1 Filed 10/23/20 Page 4 of 10NYSCEF: 05/27/2020
                                                                     RECEIVED




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF BRONX
          -----------------------------------------------------------------------X   Index No.: _____________
          VILMA INTERIANO,

                                             Plaintiff,                              VERIFIED COMPLAINT

                           -against-

          CROTHALL FACILITIES MANAGEMENT, INC. and
          CROTHALL HEALTHCARE, INC.,

                                              Defendants.
          -----------------------------------------------------------------------X

                  Plaintiff, VILMA INTERIANO, by her attorney, LAW OFFICE OF MARC C.

          DESALVO, P.C., complaining of the defendants, respectfully alleges upon information and

          belief, as follows:

                                AS AND FOR A FIRST CAUSE OF ACTION AGAINST
                                  CROTHALL FACILITIES MANAGEMENT, INC.

                  1.       Plaintiff, VILMA INTERIANO, was and still is a resident of the County of

          Bronx, City and State of New York.

                  2.       Defendant, CROTHALL FACILITIES MANAGEMENT, INC., was and still is a

          foreign business company, organized and existing under and by virtue of the laws of the State of

          New York.

                  3.       That on or about January 17, 2018, and for a considerable amount of time prior

          thereto, defendant, CROTHALL FACILITIES MANAGEMENT, INC., was contracted to

          maintain the premises located at 234 East 149th Street, County of Bronx, City and State of New

          York.




                                                               3 of 9
FILED: BRONX COUNTY CLERK 05/27/2020 09:28 AM                                               INDEX NO. 24171/2020E
NYSCEF DOC. NO. 1Case 1:20-cv-08895-JPC Document 1-1 Filed 10/23/20 Page 5 of 10NYSCEF: 05/27/2020
                                                                     RECEIVED




                 4.     That on or about January 17, 2018, and for a considerable amount of time prior

          thereto, defendant, CROTHALL FACILITIES MANAGEMENT, INC., was contracted to clean

          the premises located at 234 East 149th Street, County of Bronx, City and State of New York.

                 5.     Defendant, CROTHALL FACILITIES MANAGEMENT, INC., their agents,

          servants and/or employees operated the aforesaid premises.

                 6.     Defendant, CROTHALL FACILITIES MANAGEMENT, INC., their agents,

          servants and/or employees managed the aforesaid premises.

                 7.     Defendant, CROTHALL FACILITIES MANAGEMENT, INC., their agents,

          servants and/or employees controlled the aforesaid premises.

                 8.     Defendant, CROTHALL FACILITIES MANAGEMENT, INC., their agents,

          servants and/or employees supervised the aforesaid premises.

                 9.     Defendant, CROTHALL FACILITIES MANAGEMENT, INC., their agents,

          servants and/or employees repaired the aforesaid premises.

                 10.    Defendant, CROTHALL FACILITIES MANAGEMENT, INC., their agents,

          servants and/or employees maintained the aforesaid premises.

                 11.    Defendant, CROTHALL FACILITIES MANAGEMENT, INC., their agents,

          servants and/or employees inspected the aforesaid premises.

                 12.    Defendant, CROTHALL FACILITIES MANAGEMENT, INC., their agents,

          servants and/or employees leased the aforesaid premises.

                 13.    Defendant, CROTHALL FACILITIES MANAGEMENT, INC., their agents,

          servants and/or employees operated, managed, controlled, supervised, repaired, maintained and

          inspected the aforesaid premises.




                                                      4 of 9
FILED: BRONX COUNTY CLERK 05/27/2020 09:28 AM                                                  INDEX NO. 24171/2020E
NYSCEF DOC. NO. 1Case 1:20-cv-08895-JPC Document 1-1 Filed 10/23/20 Page 6 of 10NYSCEF: 05/27/2020
                                                                     RECEIVED




                 14.     Defendant, CROTHALL FACILITIES MANAGEMENT, INC., their agents,

          servants and/or employees operated, managed, controlled, supervised, repaired, maintained and

          inspected the aforesaid premises in an unsafe, hazardous and dangerous condition.

                 15.     Defendant, CROTHALL FACILITIES MANAGEMENT, INC., their agents,

          servants and/or employees operated, managed, controlled, supervised, repaired, maintained and

          inspected the aforesaid premises in a trap like condition.

                 16.     On or about January 17, 2018, the plaintiff, VILMA INTERIANO, was lawfully

          traversing within the aforesaid location, more specifically the second floor, and was caused to

          slip and fall and sustain personal injuries.

                 17.     Plaintiff, VILMA INTERIANO, was injured.

                 18.     Plaintiff, VILMA INTERIANO, was seriously injured.

                 19.     The aforesaid occurrence and resulting injuries to plaintiff were due to the

          careless, reckless and the negligent conduct of defendant CROTHALL FACILITIES

          MANAGEMENT, INC.

                 20.     That the premises, herein and the parts thereof constituted a public and private

          nuisance and a trap for the unaware and more particularly the plaintiff herein.

                 21.     That the premises herein and the parts thereof constituted an absolute nuisance

          and a trap for the unaware and more particularly the plaintiff herein.

                 22.     By reason of the foregoing, the plaintiff has been damaged in an amount

          exceeding the jurisdictional limits of all lower Courts, which would otherwise have jurisdiction.

                           AS AND FOR A SECOND CAUSE OF ACTION AGAINST
                                    CROTHALL HEALTHCARE, INC.




                                                         5 of 9
FILED: BRONX COUNTY CLERK 05/27/2020 09:28 AM                                                  INDEX NO. 24171/2020E
NYSCEF DOC. NO. 1Case 1:20-cv-08895-JPC Document 1-1 Filed 10/23/20 Page 7 of 10NYSCEF: 05/27/2020
                                                                     RECEIVED




                  23.    Plaintiff, VILMA INTERIANO, repeats reiterated and realleges each and every

          allegation of the complaint in paragraphs numbered “1” through “22”, with the same force and

          effect as though each and every allegation were set forth herein at length herein.

                  24.    Defendant, CROTHALL HEALTHCARE, INC., was and still is a foreign

          business company, organized and existing under and by virtue of the laws of the State of New

          York.

                  25.    That on or about January 17, 2018, and for a considerable amount of time prior

          thereto, defendant, CROTHALL HEALTHCARE, INC., was contracted to maintain the premises

          located at 234 East 149th Street, County of Bronx, City and State of New York.

                  26.    That on or about January 17, 2018, and for a considerable amount of time prior

          thereto, defendant, CROTHALL HEALTHCARE, INC., was contracted to clean the premises

          located at 234 East 149th Street, County of Bronx, City and State of New York.

                  27.    Defendant, CROTHALL HEALTHCARE, INC., their agents, servants and/or

          employees operated the aforesaid premises.

                  28.    Defendant, CROTHALL HEALTHCARE, INC., their agents, servants and/or

          employees managed the aforesaid premises.

                  29.    Defendant, CROTHALL HEALTHCARE, INC., their agents, servants and/or

          employees controlled the aforesaid premises.

                  30.    Defendant, CROTHALL HEALTHCARE, INC., their agents, servants and/or

          employees supervised the aforesaid premises.

                  31.    Defendant, CROTHALL HEALTHCARE, INC., their agents, servants and/or

          employees repaired the aforesaid premises.




                                                        6 of 9
FILED: BRONX COUNTY CLERK 05/27/2020 09:28 AM                                                  INDEX NO. 24171/2020E
NYSCEF DOC. NO. 1Case 1:20-cv-08895-JPC Document 1-1 Filed 10/23/20 Page 8 of 10NYSCEF: 05/27/2020
                                                                     RECEIVED




                 32.     Defendant, CROTHALL HEALTHCARE, INC., their agents, servants and/or

          employees maintained the aforesaid premises.

                 33.     Defendant, CROTHALL HEALTHCARE, INC., their agents, servants and/or

          employees inspected the aforesaid premises.

                 34.     Defendant, CROTHALL FACILITIES MANAGEMENT, INC., their agents,

          servants and/or employees leased the aforesaid premises.

                 35.     Defendant, CROTHALL HEALTHCARE, INC., their agents, servants and/or

          employees operated, managed, controlled, supervised, repaired, maintained and inspected the

          aforesaid premises.

                 36.     Defendant, CROTHALL HEALTHCARE, INC., their agents, servants and/or

          employees operated, managed, controlled, supervised, repaired, maintained and inspected the

          aforesaid premises in an unsafe, hazardous and dangerous condition.

                 37.     Defendant, CROTHALL HEALTHCARE, INC., their agents, servants and/or

          employees operated, managed, controlled, supervised, repaired, maintained and inspected the

          aforesaid premises in a trap like condition.

                 38.     On or about January 17, 2018, the plaintiff, VILMA INTERIANO, was lawfully

          traversing within the aforesaid location, more specifically the second floor, and was caused to

          slip and fall and sustain personal injuries.

                 39.     Plaintiff, VILMA INTERIANO, was injured.

                 40.     Plaintiff, VILMA INTERIANO, was seriously injured.

                 41.     The aforesaid occurrence and resulting injuries to plaintiff were due to the

          careless, reckless and the negligent conduct of defendant CROTHALL HEALTHCARE, INC.




                                                         7 of 9
FILED: BRONX COUNTY CLERK 05/27/2020 09:28 AM                                                  INDEX NO. 24171/2020E
NYSCEF DOC. NO. 1Case 1:20-cv-08895-JPC Document 1-1 Filed 10/23/20 Page 9 of 10NYSCEF: 05/27/2020
                                                                     RECEIVED




                 42.     That the premises, herein and the parts thereof constituted a public and private

          nuisance and a trap for the unaware and more particularly the plaintiff herein.

                 43.     That the premises herein and the parts thereof constituted an absolute nuisance

          and a trap for the unaware and more particularly the plaintiff herein.

                 44.     By reason of the foregoing, the plaintiff has been damaged in an amount

          exceeding the jurisdictional limits of all lower Courts, which would otherwise have jurisdiction.

                 WHEREFORE, plaintiff demands judgment against the defendants in an amount, which

          exceeds the limits of all lower courts, which would otherwise have jurisdiction, together with the

          costs and disbursements of this action.

          Dated: New York, New York
                 May 27, 2020                           Yours, etc.


                                                        Marc C. DeSalvo, Esq.
                                                        LAW OFFICE OF MARC C. DESALVO, P.C.
                                                        Attorney for Plaintiff(s)
                                                        VILMA INTERIANO
                                                        358 Fifth Avenue, Suite 1406
                                                        New York, New York 10001
                                                        (212) 560-9790
                                                        marcdesalvoesq@gmail.com




                                                        8 of 9
FILED: BRONX COUNTY CLERK 05/27/2020 09:28 AM                                                   INDEX NO. 24171/2020E
NYSCEF DOC. NO. 1Case 1:20-cv-08895-JPC Document 1-1 Filed 10/23/20 Page 10 of 10
                                                                      RECEIVED  NYSCEF: 05/27/2020




                                           ATTORNEY VERIFICATION

                 I, the undersigned, an attorney admitted to practice in the Courts of New York, affirm the

          following to be true: That I am the attorney for the plaintiff, VILMA INTERIANO, in the within

          action; that I have read the within Verified Complaint and know the contents thereof, and that the

          same is true to my knowledge, except as to the matters herein stated to be alleged upon

          information and belief, and that as to these matters I believe them to be true. That the sources of

          my information and knowledge are records and investigation reports maintained within the file.

                 That the reason this verification is made by affirmant and not by the plaintiff is that the

          plaintiff is not within the County of New York, which is the county where I have my office.

          Dated: New York, New York
                 May 27, 2020

                                                                 ____________________________
                                                                       Marc C. DeSalvo




                                                        9 of 9
